Citation Nr: 0820807	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
migraine headaches.   
 
2.  Entitlement to an initial higher (compensable) rating for 
shin splints of the right leg.   
 
3.  Entitlement to an initial higher (compensable) rating for 
shin splints of the left leg.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1984 to October 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that granted service connection and a noncompensable rating 
for migraine headaches, effective November 1, 2004; granted 
service connection and a noncompensable rating for shin 
splints of the right leg, effective November 1, 2004; and 
granted service connection and a noncompensable rating for 
shin splints of the left leg, effective November 1, 2004.  

The November 2004 RO decision also granted service connection 
and a noncompensable rating for groin strain, effective 
November 1, 2004; granted service connection and a 
noncompensable rating for bilateral plantar fasciitis, 
effective November 1, 2004; and granted service connection 
and a noncompensable rating for right retropatllar pain 
syndrome, effective November 1, 2004.  The veteran also filed 
a notice of disagreement as to those issues in May 2005.  A 
statement of the case was issued in June 2006.  A June 2006 
RO decision (issued in the statement of the case) 
recharacterized the veteran's service-connected groin strain 
as groin strain with limitation of motion of the right hip 
and groin strain with limitation of motion of the left hip, 
and assigned a 10 percent rating for each disability, 
effective November 1, 2004.  The record does not reflect that 
a timely substantive appeal has been submitted as to any of 
those issues.  Thus, the Board does not have jurisdiction 
over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran has not been afforded a VA examination as to his 
claims.  VA treatment records dated in September 2004 show 
various ranges of motion for different joints including the 
veteran's knees and ankles.  

In his May 2005 notice of disagreement, the veteran reported 
that his right and left shin splints had limited his ability 
to walk and to stand for prolonged periods.  In his July 2006 
substantive appeal, the veteran stated that he was still 
suffering from migraine headaches at least two to three times 
a week.  He indicated that he was unable to walk at a fast 
pace or run due to very sharp pain from his right and left 
shin splints.  

The Board notes that the veteran has not been afforded a VA 
examination as to his migraine headaches and his right and 
left shin splints.  Additionally, the record raises a 
question as to the current severity of those service-
connected disorders.  Therefore, the Board finds that current 
examinations are necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that in his July 2006 substantive 
appeal, the veteran reported that he had been able to obtain 
treatment reports from D. Gallo, D.O., and from E. G. Breth, 
D.P.M., and that he had included them with his substantive 
appeal.  However, there are no reports from Dr. Gallo or Dr. 
Breth of record.  

It is unclear whether the veteran has received any recent VA 
treatment for his claimed disorders.  

As there are possible further treatment records, including 
possible VA treatment records, that may be pertinent to the 
veteran's claims, they should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary releases, 
obtain copies of the veteran's reported 
treatment for his claimed disorders, which 
are not already in the claims folder, and 
dated from his separation from service, 
from Dr. Gallo and Dr. Breth.  

2.  Ask the veteran to identify all other 
medical providers who have treated him for 
headaches and right and left leg problems 
since his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.   

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
migraine headaches.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
migraine headaches should be reported in 
detail, including all information 
necessary for rating the condition under 
Diagnostic Code 8100.  

4.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected shin splints of the 
right leg and shin splints of the left 
leg.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the veteran's service-
connected shin splints of the right leg 
and shin splints of the left leg should be 
reported in detail.  Specifically, the 
examiner should conduct a thorough 
orthopedic examination of the veteran's 
shin splints of the right leg and shin 
splints of the left leg and provide 
diagnoses of any pathology found.  In 
examining the shin splints of the right 
and left leg, the examiner should document 
any limitation of motion (in degrees) of 
the veteran's right and left ankles and 
knees, to include providing the point at 
which painful motion begins.  The examiner 
should also indicate whether there is any 
guarding on motion and the degrees at 
which the guarding starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right and left ankles and 
knees are used repeatedly over a period 
of time.  The examiner should also be 
asked to determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state.  


5.  Thereafter, readjudicate the claims 
for entitlement to an initial higher 
(compensable) rating for migraine 
headaches; entitlement to an initial 
higher (compensable) rating for shin 
splints of the right leg; and entitlement 
to an initial higher (compensable) rating 
for shin splints of the left leg.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



